Citation Nr: 0405343	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
arthritis, left knee, status post meniscectomy with removal 
of loose bodies times two, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased rating for degenerative 
arthritis, right knee, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from September 1974 to September 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran has raised (during his July 2003 Board hearing) 
the issue of entitlement to service connection for a left 
ankle disability secondary to the service-connected bilateral 
knee disability, and has also raised the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
These issues are referred to the RO for appropriate action.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations.  This duty is neither 
optional nor discretionary.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  This duty also includes providing additional VA 
examinations by a specialist when recommended.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  In this regard, the Board 
notes that in April 2002 the veteran underwent a VA 
orthopedic examination.  Although the examiner recommended 
that the veteran undergo diagnostic studies (X-rays of the 
knees), a review of the claims file reveals that no such 
testing is of record.  Further, the veteran has essentially 
indicated that his bilateral knee disability has worsened 
since the April 2002 examination, and the Board finds that he 
should be afforded another orthopedic examination.  See 
VAOPGCPREC 11-95 (April 7, 1995).

A review of the claims file also reveals that the veteran has 
not been properly notified by VA in specific terms as to the 
evidence which would be needed to substantiate his claims and 
whether VA or the veteran is expected to attempt to obtain 
and submit such evidence.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Accordingly, the case is hereby REMANDED for the following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claims on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The veteran should be afforded a VA 
examination to identify the nature and 
severity of his bilateral knee 
disability.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies (including X-rays) 
should be performed, and all findings 
reported in detail.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence, including the private medical 
records received at the July 2003 Board 
hearing.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




